 In the MatterofHATFIELDWIRE & CABLE COMPANYandINTER-NATIONALBROTHERHOODOF ELECTRICALWORKERS,A. F. ofL.Case No. R-22892.-Decided March 17, 1941Jurisdiction:wire and cableproducts manufacturingindustry.Practice and Procedure:petitiondismissedwithout prejudiceto the filing ofanother petition upon the expiration of a contractbet*een the rivalunion andlthe Company.Mr. Daniel Baker,for the Board.Coult, Satz, TomlinsoncfiMorse, by Mr. David A. Morse,of, Newark,.N. J., for the Company.Mr. Thomas L. Parsonnet,ofNewark, N. J., andMr. Lawson,.Wimberly,of Washington, D. C., for the I. B. E. W.Mr. Samuel L. Rothbard,of Newark, N. J., for the United.Mr. Raymond J. Compton,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn September 6, 1940, International Brotherhood of ElectricalWorkers, A. F. of L., herein called the I. B. E. W., filed with theRegional Director for the Second Region (New York City) a peti-tion and on December 7, 1940, an amended petition alleging that aquestion affecting commerce had arisen concerning -the representa-tion of employees of Hatfield Wire & Cable Company, Hackettstown,New Jersey, herein called the Company, and requestingan investiga-tion and certification of representatives pursuant to Section 9 (c)of the National Labor Relations, Act, 49 Stat. 449, herein called theAct.On December 2, 1940, the National Labor Relations Board,,herein called the Board, acting pursuant to Section 9 (c) of the Actand Article III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On December 9, 1940, theRegional Director issued a notice of hearing, copies of which wereduly served upon the Company, upon the I. B. E. W., and uponUnited Electrical Radio and Machine Workers of America, Local30 N. L.R. B, No. 53.360 HATFIELD WIRE & CABLE COMPANY361No. 403, herein called the United, a labor organization claiming to,represent employees directly affected by the investigation.Pursuant to notice and notice of postponement, a hearing was heldon January 27, 1941, at Newark, New Jersey, before Martin Raphael,,the Trial Examiner duly designated by the Chief Trial Examiner.The Board, the Company, the I. B. E. W., and the United, wererepresented by counsel and all participated in the hearing.Fullopportunity to be heard, to examine and cross-exaniine witnesses', andto introduce evidence bearing on the issues was afforded all parties.During the course of the hearing, the Trial Examiner made severalrulings on motions and on objections to the admission of evidence.The Board has reviewed the, rulings of the Trial Examiner and finds,that no prejudicial errors were committed.The rulings are herebyaffirmed.Pursuant to notice, a hearing was held before the Board on Febru-ary 25, 1941, at Washington, D. C., for the purpose of oral argument.The Company, the I. B. E. W., and the United, were representedby counsel and participated in the argument.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYHatfield Wire & Cable Company, a New Jersey corporation havingits principal office and place of business at Hillside, New Jersey, isengaged in the manufacture, sale, and distribution of wire and cableproducts, electrical appliances, and related articles.It also operatesa plant at Hackettstown, New Jersey.During the period from Janu-ary 1 to November 30, 1940, the Company 'purchased raw materials,consisting principally of copper, cotton, rayon, crude rubber, asbestos,filler, lead, steel, fibre, and cord-set supplies, exceeding' $50,000 invalue, of which approximately 25 per cent were shipped from points.outside the State of New Jersey.During the same period the Com-pany sold finished products valued at more than $50,000, of whichapproximately 90 per cent were shipped to States other than NewJersey.The Company employs approximately 73 production em-ployees at its Hackettstown plant and approximately 500 employees,at the Hillside plant.II.THE ORGANIZATIONS INVOLVEDInternational Brotherhood of Electrical Workers is a labor organ-ization affiliated with the American Federation of Labor, admittingto its membership employees of the Company. 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited Electrical Radio and Machine Workers of America, LocalNo. 403, is a labor organization affiliated with the Congress of Indus-trialOrganizations, admitting to its membership employees of theCompany.III.THE ALLEGED QUESTION CONCERNING REPRESENTATIONOn December 21, 1938, pursuant to a stipulation between the Com-pany and the United, the Board issued its Decision and Order wherebythe Company was directed to bargain collectively with the Unitedas the representative of all production and maintenance employees atitsHillside and Hackettstown plants, respectively, excluding super-visory and clerical employees.'On May 10, 1939, the I. B. E. W.filed a petition with the Board, claiming to represent a majority ofthe employees at both the Hillside and Hackettstown. plants.OnJune 1, 1939, pursuant to an agreement between the United, the I. B.E.W., and the Company, the Board conducted an election among allproduction and maintenance employees at both plants, excludingclerical and supervisory employees.The United won the election,and on June 14, 1939, entered into an exclusive bargaining contractwith the Company for the employees of both plants as a single, unit.On August 29, 1939, the I. B. E. W. filed a petition with the Boardrequesting an investigation and certification of representatives ofemployees in the Wire and Cable Division of the Hillside Plant.2Following a preliminary investigation, the Board dismissed the peti-tion on October 3, 1939.On March 25, 1940, separate petitions werefiled by the I. B. E. W. for the employees in the Wire and Cable Divi-sion and those in the Hackettstown plant, respectively.These peti-tions were likewise dismissed by the Board on April 17, 1940.On June 12, 1940, the United and the Company entered into a writ-ten agreement with respect to the holding of a consent election amongthe employees of the Wire and Cable Division of the Hillside plant,to determine whether they desired representation by the United or theI.B. E. W. The agreement provided that in the event the Unitedwon the election, the Company would enter into a closed-shop contractwith the United covering all production employees at both the Hill-'Matter of Hatfield Wirec6CableCompany, Inc.andUnited Electrical,Radioc6MachineWorl,ers, Local No403, 10 N. L. R. B. 763.2 The Hillside plant is divided into two divisions, the Wire and Cable Division and theCord Set Division.Approximately 25 to 35 percent of the wire manufactured in the Wireand Cable Division is of the same type of lamp cord and fixture wire as that manufacturedat Hackettstown ; the balance is a heavier type of wire and cable for use in building con-struction.The Cord Set Division cuts lamp cord wire into lengths and affixes sockets and.other electrical appliances theretoThe management of both the Hillside and Hacketts-town plants is centralized at Hillside.The wages, hours, and working conditions of em-ployees at both plants are determined by the Hillside office, and all shipments of finishedproducts are made from the Hillside plant. HATFIELD WIRE & , CABLE COMPANY363side and Hackettstown plants; that if the United lost the election,the contract would cover all production employees other than thoseemployed in the Wire and Cable Division.' Although the I. B. E. W.was not a party to"this agreement, it was further stated therein thatthe Company would also enter into a contract with the I. B. E. W.if it were chosen by the Wire and Cable employees as their representa-tive.On July 9, 1940, with knowledge of the foregoing contractagreement between the Company and the United, the I. B. E. W. en-tered into a consent election conducted by the Board among the em-ployees in the Wire and Cable Division of the Hillside plant.TheI.B. E. W. won the election.On August 14, 1940, the I. B. E. W. submitted to the Regional Di-rector a petition signed by 55 employees in the Hackettstown plant,stating that the signers thereof did not desire to be represented byeither the 1.'B. E. W. or the United until they were afforded an op-portunity to express their choice. of a bargaining representative.Thereafter, the Company refused to grant recognition to the I. B.E.W. as the exclusive bargaining representative of its Hackettstownemployees until certified by the Board.On September 6, 1940, theI.B. E. W. filed its petition in the instant proceeding.On October 11, 1940, `pursuant to''the agreement entered into onJune 12, 1940, prior to the'consent election in the Wire and CableDivision, the Company and the United signed a closed-shop contractcovering all production employees at the Hackettstown and Hillsideplants with the exception of those in the Wire and Cable Divisionfto be retroactively effective from September 1, 1940, to June 1, 1941,and thereafter until terminated by either party upon 60 days' writtennotice.On December 3, 1940, the Company entered into a similarcontract with the I. B. E. W., covering all employees in the Wire, andCable Division, to be effective until April 1, 1942, and thereafter fromyear to year until terminated by either party upon 60 days' writtennotice.The United contends that its contract with the Company executedon,October 11, 1940, constitutes a bar to an election at this time.TheI.B. E.. W., however, maintains that the contract does not precludethe Board from now determining representation of the Hackettstownemployees, since it was entered. into after the Company had fullnotice of the representation claims of the I. B. E. W. and subsequentto the filing of its petition with the Board.While we have held that.a contract executed with knowledge of conflicting claims to repre-sentation is no bar to an investigation of representatives by theBoard ,3 the facts in the instant case do not warrant,an application3Matter of Colonic Fibre Company, Inc.and CohoesKnit GoodsWorkersUnion No 245141,A. F. of L., 9 N.L. R. B. 658;Matter of PrecisionCastingsCompany, IncandNational -364DECISIONS OF NATIONAL LABOR RELATIONS BOARDof this principle.The I. B. E. W.' agreed to the consent election ofJuly 9, 1940, among the employees of the Wire and Cable Divisionwith full knowledge of the, prior written agreement between, the'Company and the United whereby a contract with either or contractswith both the I. B. E. W. and the United were to be executed depend-ent upon the election results.Under these circumstances, we conclude-and find that the closed-shop agreement executed on October 11, 1940,pursuant to the agreement to contract entered into on June 12, 1940,operates as a bar to a present determination of representatives.Ac-sentation of employees of the Company.We, shall dismiss the peti-tion without prejudice to the filing of another petition by the I. B.E.W. upon expiration of the contract between the United and the,Company.On the basis of the above findings of fact and upon the entire recordin the case, the Board makes the following :CONCLUSION OF LAWNo-question concerning the representation of employees of HatfieldWire & Cable Company, in a unit appropriate for purposes of col-lective bargaining has arisen, within the meaning of Section 9 (c)ORDERUpon the basis of the foregoing findings of fact and conclusion oflaw, the National Labor Relations Board hereby orders that the peti-tion for investigation and certification of representatives of employeesof Hatfield Wire & Cable Company, filed by International Broth-erhood of Electrical Workers, A. F. of L., be, and it hereby is, dis-missed without prejudice.MR. EDWIN S. SMITH,concurring :The facts in this case show a close relationship between the Hack-The general management, policies, andlabor relations of both are subject to the same executive control.De-partments located at the Hillside plant serve both plants with respectto financial and office management, sales, marketing, receiving, and-shipping.Practically the same wages, hours, and working conditionsAssociation of Die Castinq 117orlers, Local # 4, C I0,24 N L R B 1045Matter ofJ.Edward &Co andUnited Shoe 1Vorhers of America,Local in,C. 10, 20 N L R B.244;Matter of Malone Bronze Powder Works,Inc. and Malone Aluminum Corporation-andAluminum and Bronze Powder Workers Union No. 21211,affiliated with the A.F. of L,119 N. L. R B 449;Matter of Stokely Brothers d Company,Inc and Van Camp's, IncandFederal Labor Union No. 21752,affiliated with A. F. of L.,15 N. L. R. B. 872. HATFIELD WIRE & CABLECOMPANY365prevail at both plants.Moreover, the United has bargained for theHackettstown and Hillside employees as a single unit, and the I. B.E.W. itself recognized the appropriateness of such a unit on June 1,1939, when it entered into a consent election covering all the employeesat both plants.Because the United subsequently consented to theseparation of the employees of the Wire and Cable Division into aseparate unit is no justification for a further modification of the two-plant unit previously established by collective bargaining.Accord-ingly, it is my view that a unit composed only of the employees inthe Hackettstown plant, as sought by the I. B. E. W. in its petition,is not appropriate for'the purposes of collective bargaining, and thatconsequently no question has arisen concerning the representation ofemployees of the Company in an appropriate unit.